Per Curiam,
The tenth paragraph of the will of Elizabeth Mc-Kown, who died February 2,1917, is: “All of the money that I may have at the time of my decease; whether on deposit in bank or in my personal possession or subject to my order and control, I give and bequeath to John W. McKown and Lennie J. McKown, his wife, of Los Angeles, California, (John W. McKown being a nephew of my deceased husband) and I direct that no account shall be taken by my executor, of any money received by me from the estate of my deceased husband and expended or disposed of by me during my lifetime.” On July 1, 1916, the testatrix gave an option to a lessee of a part of her real estate to purchase the same at any time prior to June 1, 1917. The offer was accepted some time during that month, nearly five months after the death of the testatrix, and the executors subsequently received the purchase money. The appellants claim it under the above quoted tenth clause of the will of the testatrix. *260Tbe proceeds of tbe sale claimed by them were not money in tbe possession or subject to tbe order and control of tbe testatrix at tbe time of ber death, and could not have been so, if sbe bad lived, until tbe acceptance of tbe option, and, under ber clearly expressed intention as to just wbat tbe appellants were to receive from ber estate, tbe learned court below properly dismissed tbeir claim.
Appeal' dismissed at appellants’ costs.